


110 HRES 1347 IH: Praising relief efforts by Chinese

U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1347
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2008
			Mr. Moran of Virginia
			 (for himself, Mr. Faleomavaega, and
			 Ms. Lee) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Praising relief efforts by Chinese
		  individuals and nongovernmental organizations to assist victims of the recent
		  earthquake in the People’s Republic of China, recognizing the Chinese
		  Government for allowing such efforts to proceed and for allowing open media
		  coverage of the earthquake, and encouraging the Chinese Government to continue
		  this new era of openness.
	
	
		Whereas on May 20, 2008, the U.S. House of Representatives
			 unanimously adopted H. Res. 1195, which expressed condolences and sympathy to
			 the People’s Republic of China for the grave loss of life and vast destruction
			 caused by the catastrophic earthquake centered in Sichuan Province on May 12,
			 2008;
		Whereas the confirmed death toll from the earthquake has
			 risen from 22,000 as of May 20 to 69,181 as of June 23, 2008;
		Whereas 18,498 people are missing and 374,171 are injured,
			 and the death toll is still expected to rise;
		Whereas Chinese nongovernmental organizations, grassroots
			 volunteers, and private businesses have joined in—and often led—a massive
			 relief effort to provide medical supplies, food, tents, and clothing to the
			 towns and remote villages in the disaster zone despite blocked or damaged roads
			 and bridges;
		Whereas Chinese nongovernmental organizations are using
			 information independent from the Chinese Government and are receiving tips from
			 television news, Internet Weblogs (or blogs), and other
			 sources;
		Whereas teams of volunteers from smaller unregistered
			 nongovernmental organizations arrived rapidly in the disaster zone, within
			 hours after the earthquake;
		Whereas nongovernmental organizations in China have
			 historically been required to register with the Government and larger
			 nongovernmental organizations are more rigidly controlled;
		Whereas, in response to the earthquake, the Chinese
			 Government has accepted the formation and participation of both registered and
			 unregistered Chinese nongovernmental organizations—which has never happened
			 before—and has acknowledged that these organizations can contribute to the
			 reconstruction of the damaged region;
		Whereas Chinese nongovernmental organizations, such as the
			 Chengdu Urban Rivers Association, have fielded hundreds of calls and e-mails to
			 assist and coordinate relief efforts using associates and volunteers who were
			 already in the affected area before the earthquake struck;
		Whereas online citizen groups mobilized rapidly to provide
			 assistance to earthquake victims;
		Whereas such groups include Tianya.cn, a leading Chinese
			 online community that raised 24 million Yuan ($3.5 million) for disaster
			 relief, mostly from online donations by individuals;
		Whereas Ngocn.org, a major information hub for Chinese
			 nongovernmental organizations, set up a special bulletin board for the
			 nongovernmental organization relief office in Chengdu to post announcements and
			 stories for timely, extensive, and in-depth coverage of the earthquake;
		Whereas the circulation of these stories of profound
			 sadness and compassion generated a sense of national solidarity that has
			 energized civic action by Chinese individuals in voluntary relief
			 efforts;
		Whereas since the earthquake occurred, the Red Cross
			 Society of China has been carrying out the largest fundraising and relief
			 activities and, as of June 12, 2008, is planning to allocate 2.5 billion yuan
			 ($362.32 million) for rehabilitation projects in areas hit by the
			 earthquake;
		Whereas the new registered and unregistered Chinese
			 nongovernmental organizations, as well as online and offline citizen groups,
			 acted rapidly to help manage the crisis;
		Whereas the Chinese Government has begun to restrict media
			 access to areas affected by the earthquake and to censor news stories of the
			 earthquake and its aftermath, as evidenced by several reported incidences of
			 detention of foreign journalists in the town of Dujiangyan;
		Whereas an open press remains an effective tool to expose
			 corruption and improve public accountability; and
		Whereas this massive, quick, and efficient relief effort
			 and an open press are important in developing and enhancing Chinese civil
			 society: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)praises the
			 Chinese individuals who have formed voluntary relief efforts for their
			 selfless, altruistic commitment to provide aid and support for the victims of
			 the catastrophic earthquake that occurred on May 12, 2008;
			(2)recognizes the
			 Chinese Government for allowing Chinese individuals and nongovernmental
			 organizations unprecedented latitude in assisting earthquake victims and for
			 allowing unprecedented open media coverage of the earthquake; and
			(3)encourages the
			 Chinese Government to continue this new era of openness.
			
